 

 

 

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified): c : ~~ Page | of L:-

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America . JUDGMENT IN A CRIMINAL CASE -
: Vv. . (For Offenses Committed On or After November |, 1987)

Hugo Acevedo-Rspindola a Case Number: 3:19-mj-24244

Brian J, White

 

  

 

Defendant's Attorney

 

REGISTRATION NO. 91009298 . | | Fi LL. E

THE DEFENDANT: | OCT 24 2019
XX pleaded guilty to count(s) 1 of Complaint

 

CLERK, I.S. DISTRICT COURT

 

 

 

 

 

 

L] was found guilty to count(s) | SOUTHERN DISTRICT OF CALIEORNIA
after a plea of not guilty. . BY DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section — Nature of Offense Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) . 1
[1 The defendant has been found not guilty on count(s) |
1 Count(s) : . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a ter

m of: ; .
we SERVED _ oO days

Assessment: $10 WAIVED & Fine: WAIVED

| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal. -

L} Court recommends defendant be deported/removed with relative, charged in case

 

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify thé court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 24, 2019
Date of giposition of Sentence

ALIN Uy, Wd. fowy l

DUSM ao HONORABLE JOHN L/ WEINBERG
. -_- UNITED STATES MAGISTRATE JUDGE

 

Received

   

7 . Clerk’s Office Copy | | 3:19-m}-24244

 
